Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendment on the claims filed on 03/18/2022, wherein claims 10-18 are canceled. Claims 1-9 are considered in this Office Action. 

Specification
The disclosure is objected to because of the following informalities: 
The Instant Specification does not include a full description of a short word such as PDMS, h-PDMS, PET, PC, and ETFE. It is suggested to disclose the full description (i.e., full name) of the short words at least once.    
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 recites the limitation “determining support layer and pattern layer materials” in lines 8-9, and it is suggested to correct to “determining a support layer material and a pattern layer material[[s]].”
Claim 1 recites the limitation “the AR diffractive waveguide” in line 25, and it is suggested to correct to “the AR diffractive waveguides” referring to “AR diffractive waveguides” recited in line 1. 
Claims 2-9 recite the preamble “the method for mass production of AR diffractive waveguides according to claim (#)” in lines 1-2, and it is suggested to correct to “the method according to claim (#).”
Claims 3, 5, and 9 recite the limitation “specifically comprises,” and it is suggested to correct to “
Claim 3 recites the limitation “wherein in step (1), the manufacturing of the polymer master specifically comprises,” and it is suggested to correct to “wherein [[in]] step (1)
Claim 4 recites the limitation “wherein in step (2), the method of manufacturing the metal master mold comprises” in lines 2-3 and it is suggested to correct to “wherein [[in]] step (2)
Claim 8 recites the limitation “wherein in step (4), the slanted surface-relief grating is manufactured by composite nanoimprint lithography, wherein during the mold covering” in lines 2-3, and it is suggested to correct to “wherein in step (4), 
Claim 9 recites the limitation “wherein in step (4), the manufacturing of the slanted surface-relief grating by composite nanoimprint lithography specifically comprises” in lines 2-3, and it is suggested to correct to “wherein [[in]] step (4)
Claim 9 recites the limitation “adsorbing and fixing the glass substrate coated with the imprinting material the carrying table” in lines 5-6, and it is suggested to correct to “adsorbing and fixing the glass substrate coated with the imprinting material on the carrying table.”   
Appropriate correction is required.

Claim Interpretation
	Claims 1, 3, 5-6, and 8-9 recites the term “a/the working soft mold” in several instances. Here, the term “soft” would be interpreted as being “bendable or flexible” enough to be adsorbed on a surface of a roller.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the preamble “mass production” in line 1, and claims 1 and 5 further recite the limitation “mass copying” in line 9 and line 2, respectively. The term “mass” is a relative term which renders the claim indefinite. The term “mass” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the preamble and the limitation would be interpreted without meaning of “mass.”
Claim 1 recites the limitation “(1) manufacturing of a polymer master: manufacturing a polymer master by using two-photon polymerization micro-nano 3D printing” in lines 3-4. It is unclear whether the former and the latter “a polymer master” is the same or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitation “(2) manufacturing of a metal master mold: manufacturing a slanted grating metal nickel master mold” in lines 5-6. It is unclear whether the former limitation is the same as the latter limitation or not. For the purpose of examination, either of these interpretations would read on the claim.
Claim 1 recites the limitations “the slated grating” and “the slated grating structure” in lines 16 and 17, respectively. There are insufficient antecedent bases for these limitations in the claim. For the purpose of examination, the limitations would be interpreted as “slated grating structure” and “the slated grating structure,” respectively. 
Claim 1 recites the limitation “a mold covering direction of the working soft mold being opposite to a direction of the slanted grating on the working soft mold” (lines 15-16), which renders the claim unclear. One of ordinary skill in the art would understand that a mold covering direction of the working soft mold is from left to right during mold covering (as shown in FIGURE 9), which would NOT be opposite to a direction of the slated grating (from left to right) on the working soft mold UNLESS the claim recites a mold covering direction of the working soft mold means a rotation direction of a roller releasing the working soft mold as disclosed in the Instant Specification (¶ [0106], as published in US 20210197507 A1). For the purpose of examination, the limitation would be interpreted as “a rotation direction of a roller releasing the working soft mold being opposite to a direction of the slanted grating on the working soft mold.”
Claim 1 recites the limitation “a slanting direction of the slanted grating on the working soft mold” in line 19. It is unclear whether the limitation means “a direction of the slanted grating on the working soft mold” (line 16) or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitation “an imprinting direction of the two-time imprinting is opposite to a slanting direction of the slanted grating on the working soft mold” in lines 18-19, which renders the claim unclear. One of ordinary skill in the art would NOT understand that an imprinting direction of the two-time imprinting is opposite to a direction of the slated grating on the working soft mold as disclosed in the Instant Specification (¶ [0108], as published) UNLESS the claim recites a rotation direction of the (imprinting) roller. For the purpose of examination, the limitation would be interpreted as “a rotation direction of the roller during the two-time imprinting is opposite to the direction of the slanted grating on the working soft mold.” Of note, here, the Examiner understood that a mold releasing roller is the same as an imprinting roller (Instant Specification: ¶ [0106]-¶ [0108]). If this interpretation is not consistent with what the Applicant intended, appropriate clarification or correction is necessary.  
Claim 1 recites the limitation “a demolding direction is the same as the direction of the slanted grating on the working soft mold” (lines 20-21), which renders the claim unclear. One of ordinary skill in the art would understand that a demolding direction is from right to left during demolding (as shown in FIGURE 9), which would NOT be the same as the direction of the slated grating (from left to right) on the working soft mold UNLESS the claim recites a demolding direction of the working soft mold means a rotation direction of the roller grasping the working soft mold as disclosed in the Instant Specification (¶ [0108], as published in US 20210197507 A1). For the purpose of examination, the limitation would be interpreted as “a rotation direction of the roller grasping the working soft mold is the same as the direction of the slanted grating on the working soft mold.”
Claim 1 recites the limitation “the wafer-level slanted grating” in line 22. (1) There is insufficient antecedent basis for this limitation in the claim.  (2) It is unclear whether “the (wafer-level) slated grating” is the same as the slated grating on the working soft mold (as recited in line 16) or not.  (3) It is also unclear whether the term “wafer-level” means “a quality of wafer-level” or “a type of wafer material.” In the former case, the term “wafer-level” is a relative term which renders the claim indefinite. The term “wafer-level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation would be interpreted as “slanted grating (structure) on the imprinting substrate.”
Claim 1 recites the limitation “the manufactured wafer-level slanted surface-relief grating” in line 23. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “the slanted grating (structure) on the imprinting substrate.”
Claim 1 recites the limitation “the slanted surface-relief grating” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “slanted surface-relief grating.”
Claims 2-9 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Claim 3 recites the limitations “the designed slanted grating” (line 4), “the entire slanted grating” (lines 7-8), “the manufactured slanted grating” (line 9), and “the slanted grating polymer master” (lines 10-11). There are insufficient antecedent bases for these limitations in the claim. 
Claim 3 recites the limitation “the slanted grating polymer master” (lines 10-11). It is unclear whether the limitation means “a polymer master” (claim 1 line 3; claim 13 line 2) or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 4 recites the limitations “the slanted grating polymer master” (lines 4-5), “the slanted grating nickel master mold” (line 6), “the residual structure and material” (line 7), “the nickel master mold” (lines 9-10), “the nickel master mold slanted grating” (lines 10-11), and “slanted grating” (line 10). There are insufficient antecedent bases for these limitations in the claim. 
Claim 5 recites the limitation “a liquid working soft mold pattern layer material” in 5. It is unclear whether the limitation means “pattern layer material” recited in claim 1 line 8, or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 5 recites the limitation “placing the metal master mold coated with the pattern layer material …., and fixing the same by vacuum such that the support layer material is adsorbed and wrapped on an outer surface of a roller on the working soft mold copying apparatus” in lines 6-9. It is unclear how the “placing” and the “fixing” of the metal master mold coated with the pattern layer material on a carrying table result in (i.e., “such that”) the support layer being adsorbed and wrapped. Rather, the “placing,” “fixing,” and “adsorbing/wrapping of the support layer” seem to be a series of process. For the purpose of examination, the limitation would be interpreted as “placing …., and fixing the same by vacuum, and the support layer material is adsorbed and wrapped on an outer surface of a roller on the working soft mold copying apparatus.”
Claim 5 recites the limitations “the support layer material is adsorbed and wrapped on an outer surface of a roller on the working soft mold copying apparatus” (lines 8-9) and “adsorbing and fixing the support layer material onto a roll surface of a driving roller by using the working soft mold copying apparatus” (lines 10-11). It seems that the former and the latter limitations describe the same process but are repeatedly recited – the underlying terms “an outer surface” and “a roller” correspond to “a roll surface” and “a driving roller,” respectively. For the purpose of examination, either the former limitation or the latter limitation would be considered. 
Claim 5 recites the limitation “they are completely attached” in line 13. It is unclear what the term “they” means – (1) the metal master mold, (2) the pattern layer material, or (3) the support layer material. For the purpose of examination, any of the combinations of (1)-(3) would read on the claim. 
Claim 5 recites the limitations “the condition” (line 17) and “the double-layer composite working soft mold” (line 24). There are insufficient antecedent bases for these limitations in the claim. 
Claim 6 recites the limitations “the peeling manner demolding” (line 2) and “the direction relationship” (line 2), “the slanting direction” (line 4), and “the metal master mold slanted grating” (line 4). There are insufficient antecedent bases for these limitations in the claim. 
Claim 7 recites the limitations “the support layer material is PDMS, PET or PC (i.e., A); the pattern layer material is h-PDMS, or PDMS, or a fluoropolymer-based material with low surface energy and high elastic modulus, or ETFE (i.e., B); or, a thickness of the pattern layer is in a range of 10-100 m, and a thickness of the support layer is in a range of 100-3000 µm (i.e., C); or, the support layer is subjected to surface modification treatment or coated with a layer of a transparent coupling agent material (i.e., D). It is unclear whether the limitation means (1) A, B, C, or D, (2) A, and B, C, or D, (3) or others. For the purpose of examination, either of these interpretations would read on the claim. 
 Claim 8 recites the limitation “the mold covering direction of the working soft mold or the rotation direction of the roller is opposite to the direction of the slanted grating on the working soft mold” in lines 3-5. There are insufficient antecedent bases for the underlying terms in the claim (see above 35 U.S.C. 112(b) rejection of claim 1; the claim interpretation as “a rotation direction of a roller releasing the working soft mold being opposite to a direction of the slanted grating on the working soft mold”).
Claim 8 recites the limitations “the first pressing” (line 10) and “the second pressing imprinting” (line 12). There are insufficient antecedent bases for the underlying terms in the claim.
Claim 9 recites the limitation “a liquid high-refractive-index polymer material” in line 4. It is unclear whether the limitation is the same as “an imprinting material” (claim 1 line 13) or not. For the purpose of examination, either of these interpretations would read on the claim.
Claim 9 recites the limitations “a liquid high-refractive-index polymer material” (line 4) and “a high-refractive-index glass substrate” (lines 4-5). The term “high-refractive-index” is a relative term which renders the claim indefinite. The term “high-refractive-index” is not defined by the claim. Although the specification provides an example of a high-refractive-index glass substrate with a refractive index of 1.9, the term is not always defined by a specific number. For the purpose of examination, the high-refractive-index would be interpreted under the broadest reasonable interpretation, for example, as about 1.9. 
Claim 9 recites the limitations “the working platform” (lines 9-10), “the synchronous leftward horizontal movement” (line 14), “the condition” (line 19), “the uniform pressing” (line 23), and “the synchronous rightward horizontal movement” (line 28). There are insufficient antecedent bases for the underlying terms in the claim.
Claim 9 recites the limitations “from an initial station to an imprinting station” in lines 10-11 and lines 12, respectively. It is unclear whether the former limitation is the same as the latter limitation. For the purpose of examination, either of these interpretations would read on the claim.
Claim 9 recites the limitation “performing dislocated rotation on the roller by a certain angle” in line 20, which renders the claim unclear. Here, “a certain angle” means any angle, but when the angle is, at least, for example, 0°, (360 x n)°, or (360/8 x n)° (of note, in case of FIGURE 4 of Instant Specification, the roller has eight air inlet holes on the outer surface of the roller), the roller would not be dislocated but be back to an original angular position. The Applicant seems to mean that dislocated rotation on the roller by a certain angle results in dislocated air holes on the outer surface of the roller (Instant Specification: ¶ [0018], ¶ [0095], ¶ [0107]-¶ [0108], as disclosed in US 20210197507 A1). For the purpose of examination, the limitation would be interpreted as “performing dislocated rotation on the roller by a certain angle resulting in dislocated air holes on the outer surface of the roller” according to the Instant Specification. 
Claim 9 recites the limitation “in different imprinting” in line 23. It is unclear whether the limitation means (1) first pressing (claim 9 line 19), (2) subsequent pressing (claim 9 line 22), (3) two-time imprinting (claim 1 line 18), or (4) another pressing. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 9 recites the limitations “air holes” in lines 13 and 27, respectively. It is unclear whether the former limitation is the same as the latter limitation or not. For the purpose of examination, either of these interpretations would read on the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110244393 A, hereinafter Chen) in view of Lu et al. (US 20190129088 A1, hereinafter Lu), DeVoe et al. (US 20040126694 A1, hereinafter DeVoe), Lan et al. (CN 101205054 A, hereinafter Lan’054),  Lan et al. (CN 1087621001 A, hereinafter Lan’001), and a Blog of Laser Focus World (“High-speed laser wafer scribing,” available at https://www.laserfocusworld.com/industrial-laser-solutions/article/14216298/highspeed-laser-wafer-scribing, available in public on 04/01/2005; hereinafter LaserFocusWorld). 
Regarding claim 1, Chen teaches a method for mass production of AR diffractive waveguides based on superstructure relief gratings (¶ [0002], ¶ [0008], FIGURE 1). The method comprises (a) making a polymer master (¶ [0010]-¶ [0012]), (b) making a metal template based on the polymer master (¶ [0013]), and (c) molding AR glasses waveguide using the polymer master by compressing molding (¶ [0013]). However, Chen does not specifically teach that (A) the diffractive waveguide includes a slanted grating, and the method comprises (B) steps (1)-(5) as recited in claim 1. 
Regarding deficiency (A), Lu teaches a light wave-guide optical element and a method to form a light wave-guide optical element (¶ [0001]). As a known light wave-guide structure, the light wave-guide optical element includes slanted grating (as shown in FIGURE 5; e.g., the 1st and 4th embodiment). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the AR diffractive waveguides based on superstructure relief gratings of Chen to be made with one of the known waveguide structures of a slanted grating as taught by Lu in order to achieve known results or a reasonable expectation of successful results of directing/guiding waves reflected or passing through the waveguide into an intended direction. 
 Regarding deficiency (B) – step (1), DeVoe teaches a method of manufacturing a polymer master ((e.g., waveguides, diffraction gratings) by using two-photon polymerization micro-nano 3D printing (¶ [0002], ¶ [0011], claim 1, FIGURE 1) with a high degree of precision, as desired. 
Regarding deficiency (B) – step (2), Lan’054 teaches a method of manufacturing a metal master mold by using a master mold with precision micro electroforming technology (¶ [0008], ¶ [0055]-¶ [0072]; FIGURE 4). The method is devised to provide low production cost and a simple process for the production of submicron nickel molds (¶ [0006]).
Regarding deficiency (B) – steps (3) and (4), Lan’001 teaches a method for mass production of large-area micro-nano structures (¶ [0026]), and the method comprises:
(3) manufacturing of a working soft mold: determining support layer and pattern layer materials (i.e., PDMS, PET, respectively), and using a working soft mold copying apparatus to perform mass copying of the working soft mold (i.e., composite soft mold) by using auxiliary upper mold base material 16 as a mold (¶ [0079], ¶ [0087]-¶ [0088], ¶ [0120]-¶ [0123]; FIGURE 4a); 
(4) manufacturing of a micro-nano structure by composite nanoimprint lithography: selecting an imprinting material (imprint material 18) and an imprinting substrate (i.e., target substrate 19), using the working soft mold prepared in step (3) as an imprinting mold, and using composite nanoimprint technology, wherein during mold covering (i.e., overmolding), a mold covering direction of the working soft mold (i.e., a rotation direction of the roller 13) is clockwise (as shown in FIGURE 4c; ¶ [0129]-¶ [0132]); during imprinting (i.e., embossing), imprinting is used (as shown in FIGURE 4d; ¶ [0133]-¶ [0135]); during demolding (i.e., demolding), "peeling" demolding is used, and a demolding direction counter-clockwise (as shown in FIGURE 4f; ¶ [0139]-¶ [0143]), thereby completing manufacturing of the wafer-level micro-nano structures (¶ [0060]). 
Although Lan’001 is silent for explicitly disclosing a slanted direction of the micro-nano structures and a specific direction of the roller during overmolding, embossing, and demolding with respect to the slanted direction, it would be obvious to one of ordinary skill in the art to try to rotate the roller in either direction – clockwise or counter-clockwise (as shown in FIGURES 4c, 4d, 4f) (see MPEP 2143 I, E. "Obvious to try"). When the micro-nano structures have a slanted structure, once the soft mold is adsorbed in a rotating roller, the direction of the rotating roller would be either opposite to or the same as the direction of the slanted structure. By trying from a finite number of identified directions, one of ordinary skill in the art would reasonably expect the success in obtaining the micro-nano structures with better quality. Moreover, although Lan is silent for explicitly disclosing a number of repetitive embossing processes, it would be obvious to one of ordinary skill in the art to optimize the number of embossing processes by routine experimentation (see MPEP 2144.05, II, A).  
Regarding deficiency (B) – step (5), LaserFocusWorld teaches that the tight, narrow, clean cuts achievable with UV laser scribing provide better die count per wafer and higher yields due to fewer damaged die (page 1, 1st paragraph). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of production of AR diffractive waveguide having a slanted grating structure of modified Chen with a combination of known techniques - the two-photon polymerization 3D printing as taught by DeVoe in order to make a waveguide master mold with a high degree of precision (DeVoe: derived from ¶ [0016]), the micro electroforming technology as taught by Lan’054 in order to make a metal (nickel) master mold using the polymer waveguide master mold with low coast and simple process (Lan’054: derived from ¶ [0006]), the soft-mold-based composite nanoimprint lithography as taught by Lan’001 in order for mass-production of large-area micro-nano structures with improved precision and quality of the imprinted patterns on a final substrate (Lan’001: derived from ¶ [0011]), and the laser scribing technology as taught by LaserFocusWorld in order to produce individual AR diffractive waveguides with tight, narrow, and clean cuts of the final substrate for higher yield (LaserFocusWorld: derived from the 1st paragraph of page 1). Chen discloses that the manufacturing process of Chen for AR glasses waveguide having an inclined grating structure is relatively difficult to implement and requires high etching and high cost (Chen: ¶ [0006]). Upon the above-mentioned modification, the problem that Chen addressed would be resolved or at least improved. 
Regarding claim 2, although modified Chen is silent for explicitly disclosing a specific arrangement of each of the steps, it would be obvious to one of ordinary skill in the art to determine an optimum arrangement of each of the steps through routine experimentation, for example, in consideration of a processing time, required space, and production output of each of the steps, etc. (see MPEP 2144.05, II, A).  
Regarding claim 4, modified Chen teaches that step (2) comprises: 
sputter-depositing a seed layer Cr/Cu on a surface of the slanted grating polymer master by using a slanted sputtering manner (Lan’054: ¶ [0051]-¶ [0052]; ¶ [0055]-¶ [0056]);
forming and copying the slanted grating nickel master mold by using a precision micro electroforming technique (Lan’054: ¶ [0008], ¶ [0055]-¶ [0072]; FIGURE 4); and
separating the slanted grating nickel master mold from the polymer master, completely removing the residual structure and material of the polymer master attached to the nickel master mold, and performing surface treatment on the nickel master mold slanted grating to reduce surface roughness and improve the  surface quality of the slanted grating (Lan’054: ¶ [0008], ¶ [0055]-¶ [0072]; FIGURE 4).
Thus, modified Chen teaches all the claimed limitations, and motivation to combine applied to claim 1 equally applies here. 
Regarding claim 8, modified Chen teaches all the claimed limitations as presented in claim 1 (Lan’001: ¶ [0129]-¶ [0143]; FIGURES 4c, 4d, 4e, 4f) (also, see 35 U.S.C. 112(b) rejections of claim 1 regarding “direction”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu, DeVoe, Lan’054, Lan’001, and LaserFocusWorld, as applied to claim 1, and further in view of Chen et al. (US 20210016496 A1, hereinafter Chen’496). 
Regarding claim 3, modified Chen teaches all the claimed limitations including two-photon polymerization 3D printing (DeVoe: (¶ [0002], ¶ [0011], claim 1, FIGURE 1) but does not specifically teach that that step (1) comprises:
converting a geometric shape and a size of the designed slanted grating into a processing file by using data processing software; subsequently, inputting the processing file to a two-photon polymerization micro-nano 3D printer;
performing layer-by-layer printing according to design data until the printing of the entire slanted grating is completed; and
taking the manufactured slanted grating off a printing platform of the printer, removing a supporting structure, and further performing post-curing treatment to prepare the slanted grating polymer master.
Chen’496 teaches a method for additive manufacture of a three-dimensional object based on a computational model (abstract). The additive manufacturing method comprises (FIGURE 1):  
converting a geometric shape and a size of a polymer structure into a processing file by using data processing software; subsequently, inputting the processing file to a 3D printer (¶ [0003], ¶ [0011], ¶ [0080]-¶ [0081], ¶ [0123]-¶ [0124]; FIGUREs 5, 16) ;
performing layer-by-layer printing according to design data until the printing of the polymer structure is completed (¶ [0003], ¶ [0011], ¶ [0080]-¶ [0081], ¶ [0125], ¶ [0134]; FIGURE 5); and
taking the manufactured polymer structure off a printing platform of the printer (it is obvious that the polymer structure made in the 3D printer would be taken out to obtain the manufactured polymer structure), removing a supporting structure (¶ [0129]), and further performing post-curing treatment to prepare the polymer structure (¶ [0049]. ¶ [0088]).
Chen’496 also teaches that a femtosecond 3D printing process provides sub-diffraction-limited resolution using nonlinear two-photon absorption with a tight-focused laser beam (¶ [0146])
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of making a polymer master using two-photon 3D printer of modified Chen to include details of known means as taught by Chen’496 in order to obtain known results or a reasonable expectation of successful results of fabricating 3D polymer objects requiring high precision and high resolution in use of two-photon 3D printer (Chen’496: derived from ¶ [0005]). 

Allowable Subject Matter
Claims 5-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, modified Chen teaches all the claimed limitations including that the working composite soft mold (PDMS+PET) is used as a mold (Lan’001: (¶ [0079], ¶ [0087]-¶ [0088], ¶ [0120]-¶ [0123]; FIGURE 4a), but does not specifically teach that step (3) comprises the detailed steps as recited in claim 5. 
Lan (CN 108162425 A, hereinafter Lan’425) teaches a manufacturing method of a large-size non-splicing micro-nano soft mold (¶ [0002]). The method comprises: substrate treatment with anti-adhesion treatment, coating of soft mold material 4, PDMS on the substrate having a structure to duplicate, adhesion of support layer 5, and demolding of a composite structure of soft mold material and the support layer 5 (¶ [0049]-¶ [0063]). However, Lan’425 does not specifically teach that the method is performed with the use of a roller of as recited in claim 5. 
Lan (CN 105034344 A, hereinafter Lan’344) teaches a soft mold replication method: determining materials of a support layer and a pattern layer, replicating a soft mold with the use of a master mold, and the master mold being able to be a nickel mold (abstract, ¶ [0013]-¶ [0016]). However, Lan’344 does not specifically teach that the method is performed with the use of a roller of as recited in claim 5. 
Therefore, claim 5 would be allowable, and claims 6 and 7 would be allowable as being dependent from claim 5.
Regarding claim 9, modified Chen teaches all the claimed limitations (Lan’001: ¶ [0129]-¶ [0143]; FIGURES 4c, 4d, 4e, 4f) but does not specifically teach that after the first pressing but before subsequent pressing, under the condition that the working platform does not move, performing dislocated rotation on the roller by a certain angle (as recited in claim 9 line 19-20) (see above 35 U.S.C. 112(b) rejections of claim 9 regarding “a certain angle”).
Therefore, claim 9 would be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726